      Case 1:21-cv-00453 ECF No. 1, PageID.1 Filed 06/02/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN



DESHAWN ANDERSON-SANTOS
by and through his Next of Friend,
DOMINIQUE ANDERSON,

            Plaintiff,


v.                                             CASE NO: 21-cv
                                               HON:


KENT COUNTY, and DEREK LASHAN,
in their individual and official capacities,

           Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com

                         COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, DESHAWN ANDERSON-SANTOS, by and

through his Next of Friend, DOMINIQUE ANDERSON, and by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint

against the above-named Defendants states as follows:
                                               1
     Case 1:21-cv-00453 ECF No. 1, PageID.2 Filed 06/02/21 Page 2 of 11




1.   Plaintiff is a resident of the City of Grand Rapids, County of Kent, State of

     Michigan.

2.   Defendant Kent County is a municipal organization and subdivision organized

     and existing under the laws of the State of Michigan.

3.   Defendant Derek Lashan is and or was a correctional officer employed by the

     Kent County Juvenile Detention Facility; and at all times mentioned herein

     was acting under color of law, in his individual and official capacities, and

     within the course and scope of his employment.

4.   All events giving rise to this lawsuit occurred in the City of Grand Rapids,

     County of Kent, State of Michigan.

5.   Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

     question], and 28 U.S.C. § 1343 [civil rights].

6.   That the amount in controversy exceeds Seventy-Five Thousand Dollars

     ($75,000.00) not including interest, costs, and attorney fees.

                                        FACTS

7.   On January 14, 2020, Plaintiff was incarcerated in the Kent County Juvenile

     Detention Center and was being escorted to his holding cell by Defendant

     Derek Lashan.




                                            2
      Case 1:21-cv-00453 ECF No. 1, PageID.3 Filed 06/02/21 Page 3 of 11




8.    On the above date, Plaintiff was standing in the doorway of his holding cell

      while posing no threat to anyone but was not entering the cell at the pace of

      which Defendant Derek Lashan desired of him.

9.    On the above date, Defendant Derek Lashan forcefully shoved an

      unsuspecting Plaintiff into his holding cell for no justifiable reason

      whatsoever.

10.   Defendant Derek Lashan’s force caused Plaintiff to fall backwards and strike

      his head against the cement bed in his holding cell.

11.   After the incident, Plaintiff was escorted to Kent County Juvenile Detention

      Center’s health services center, where he received medical treatment for his

      injuries.

12.   As a result of Defendants’ unlawful actions, Plaintiff sustained injuries and

      damages.

                                      COUNT I
                  VIOLATION OF THE FOURTEENTH AMENDMENT
                         42 U.S.C. § 1983 EXCESSIVE FORCE

13.   Plaintiff realleges and incorporates by reference each and every paragraph of

      this Complaint as though fully set forth herein.

14.   The Due Process Clause of the Fourteenth Amendment prevents the use of

      excessive physical force and imposes a duty on police officials to take

      reasonable measures to guarantee the safety of those under their care.


                                             3
      Case 1:21-cv-00453 ECF No. 1, PageID.4 Filed 06/02/21 Page 4 of 11




15.   Defendant Derek Lashan violated Plaintiff’s clearly established and federally

      protected rights as set forth under the United States Constitution and the

      Amendments thereto, including, but not limited to, the Fourteenth

      Amendment of the United States Constitution to be free from unreasonable

      searches and seizures mainly to be free from excessive use of force, when they

      employed unnecessary and unreasonable excessive force which resulted in

      significant injuries to Plaintiff.

16.   At all relevant times herein, Defendant Derek Lashan acted under color of

      law, within the scope and course of their employment, and in their official and

      individual capacities.

17.   The actions of Defendant Derek Lashan were at all times objectively

      unreasonable in violation of Plaintiff’s clearly established rights under the

      Fourteenth Amendment to the United States Constitution which proximately

      resulted in significant injuries to Plaintiff.

18.   Defendant Derek Lashan are not entitled to qualified immunity because they

      violated Plaintiff’s clearly established Fourteenth Amendment right to be free

      from excessive use of force.




                                               4
      Case 1:21-cv-00453 ECF No. 1, PageID.5 Filed 06/02/21 Page 5 of 11




19.   As a proximate result of the violations and/or deprivations of Plaintiff’s

      constitutional rights by Defendant Derek Lashan, Plaintiff has a viable claim

      for compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

      with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                                   COUNT II
                  VIOLATION OF THE EIGHTH AMENDMENT
                      42 U.S.C. § 1983 EXCESSIVE FORCE

20.   Plaintiff realleges and incorporates by reference each and every paragraph of

      this Complaint as though fully set forth herein.

21.   The Eighth Amendment’s prohibition of cruel and unusual punishment

      prohibits the use of excessive force against prisoners.

22.   Defendant Derek Lashan violated Plaintiff’s federally protected rights by

      unnecessarily using excessive and/or unreasonable physical force against

      Plaintiff for no legally justifiable reason whatsoever.

23.   No need existed to use force against Plaintiff, as no threat could have been

      reasonably perceived by Defendant Derek Lashan.




                                             5
      Case 1:21-cv-00453 ECF No. 1, PageID.6 Filed 06/02/21 Page 6 of 11




24.   Defendant Derek Lashan’s use of force could not plausibly have been thought

      necessary, and instead evinced such wantonness with respect to the unjustified

      infliction of harm as is tantamount to a knowing willingness that it will occur.

25.   Defendant Derek Lashan’s force was unnecessary, deliberate and his actions

      constituted a wonton infliction of pain to Plaintiff and/or with deliberate

      indifference to Plaintiff’s constitutional rights.

26.   The actions taken by Defendant Derek Lashan against Plaintiff did not further

      any legitimate penal or institutional objective and were not undertaken in a

      good faith effort to maintain or restore discipline.

27.   Defendant Derek Lashan is not entitled to qualified immunity because they

      violated Plaintiff’s clearly established right to be free from excessive use of

      force.

28.   Plaintiff suffered injuries and damages as a result of the unlawful force used

      against him.

29.   At the time of Plaintiff’s incarceration, it was clearly established that the

      Eighth Amendment prohibited the unnecessary and wanton infliction of pain

      through the use of excessive force on an inmate.

30.   Defendant Derek Lashan violated Plaintiff’s constitutional rights and

      therefore, Plaintiff has a viable claim for exemplary damages, compensatory




                                              6
      Case 1:21-cv-00453 ECF No. 1, PageID.7 Filed 06/02/21 Page 7 of 11




      damages and for punitive damages against Defendants, plus interest, costs,

      and attorney fees as set forth in 42 U.S.C. §§ 1983 and 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs, interest, and

attorney fees.

                                  COUNT III
                           DEFENDANT KENT COUNTY
                          CONSTITUTIONAL VIOLATIONS

31.   Plaintiff realleges and incorporates by reference each and every paragraph of

      this Complaint as though fully set forth herein.

32.   Defendant Kent County permitted customs, practices, and/or policies which

      resulted in the violations of Plaintiff’s constitutional rights as complained of

      herein.

33.   These customs, practices, and/or policies included, but were not limited to,

      the following:

      a.     Failing to adequately train and/or supervise its corrections officers so

             as to prevent violations of citizens’ constitutional rights;

      b.     Failing to adequately train and/or supervise corrections officers

             regarding the proper use of force; and




                                              7
      Case 1:21-cv-00453 ECF No. 1, PageID.8 Filed 06/02/21 Page 8 of 11




      c.    Failing to adequately supervise, review, and/or discipline corrections

            officers whom Defendant Kent County knew or should have known

            were violating or were prone to violate citizens’ constitutional rights,

            thereby permitting and/or encouraging its corrections officers to engage

            in unlawful conduct.

34.   Defendant’s conduct was so reckless so as to demonstrate deliberate

      indifference for whether an injury resulted.

35.   Defendant’s acts and/or indifference and/or omissions were the direct and

      proximate cause of Plaintiff’s injuries.

36.   The facts as set forth in the preceding paragraphs constitute a violation of

      Plaintiff’s constitutional rights; and pursuant to 42 U.S.C. § 1983, Plaintiff

      has a viable claim for compensatory and punitive damages, costs, and attorney

      fees as set forth in 42 U.S.C. § 1988.




                                               8
      Case 1:21-cv-00453 ECF No. 1, PageID.9 Filed 06/02/21 Page 9 of 11




      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                              Respectfully Submitted,
                              CHRISTOPHER TRAINOR & ASSOCIATES

                               s/ Amy J. DeRouin__________
                              CHRISTOPHER J. TRAINOR (P42449)
                              AMY J. DEROUIN (P70514)
                              THOMAS P. KERR (P84864)
                              Attorneys for Plaintiff
                              9750 Highland Road
                              White Lake, MI 48386
Dated: June 2, 2021           (248) 886-8650
AJD/tpk




                                         9
     Case 1:21-cv-00453 ECF No. 1, PageID.10 Filed 06/02/21 Page 10 of 11




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN



DESHAWN ANDERSON-SANTOS
by and through his Next of Friend,
DOMINIQUE ANDERSON,

            Plaintiff,


v.                                              CASE NO: 21-cv
                                                HON:


KENT COUNTY, and DEREK LASHAN,
in their individual and official capacities,

           Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com




                           DEMAND FOR JURY DEMAND




                                               10
    Case 1:21-cv-00453 ECF No. 1, PageID.11 Filed 06/02/21 Page 11 of 11




      NOW COMES Plaintiff, DESHAWN ANDERSON-SANTOS, by and

through his Next of Friend, DOMINIQUE ANDERSON, and by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a

Demand for Trial by Jury in the above-captioned matter.

                               Respectfully Submitted,
                               CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Amy J. DeRouin_________
                               CHRISTOPHER J. TRAINOR (P42449)
                               AMY J. DEROUIN (P70514)
                               THOMAS P. KERR (P84864)
                               Attorneys for Plaintiff
                               9750 Highland Road
                               White Lake, MI 48386
                               (248) 886-8650
                               amy.derouin@cjtrainor.com

Dated: June 2, 2021
AJD/tpk




                                          11
